MAINE SUPREME JUDICIAL COURT                                        Reporter of Decisions
Decision: 2020 ME 39
Docket:   Kno-19-337
Argued:   March 5, 2020
Decided:  March 31, 2020

Panel:       SAUFLEY, C.J., and MEAD, GORMAN, HUMPHREY, HORTON, and CONNORS JJ.



                     IN RE INVOLUNTARY TREATMENT OF K.


PER CURIAM

         [¶1] This is an appeal by K. from a judgment entered by the Superior

Court (Knox County, Billings, J.), ordering the involuntary medical treatment of

K. for a period of 120 days while he was in preconviction detention at the

mental health unit of the Maine State Prison. See 34-A M.R.S. § 3049 (2018).

Because K. is no longer subject to the court’s involuntary treatment order, we

dismiss the appeal as moot.

                                   I. BACKGROUND

         [¶2] On June 19, 2019, K. was arrested and charged by complaint with

burglary (Class B), 17-A M.R.S. § 401(1)(B)(4) (2018), and theft by

unauthorized taking (Class E), 17-A M.R.S. § 353(1)(A) (2018). K. was initially

held at the Penobscot County Jail and, following a mental health examination,

was transferred to the mental health unit of the Maine State Prison on July 29,

2019. See 34-A M.R.S. § 3069-A (2018) (permitting the transfer of inmates
2

from a jail to a correctional facility in order to provide intensive mental health

care and treatment).

        [¶3]   On August 1, 2019, the Department of Corrections filed an

application pursuant to 34-A M.R.S. § 3049 seeking the involuntary

medication of K.        The application was accompanied by an emergency

application seeking an ex parte order authorizing the immediate treatment of

K. A psychiatrist at the prison signed the applications and recommended

treating K. with certain antipsychotic medications. As required by section

3049(1)(D), the original application was also supported by a second

psychiatrist.1 The emergency application stated, in part, that K. had a mental

illness, was “hostile, agitated, delusional, loud, and intrusive,” and had

“threaten[ed] people,” including threatening to kill an officer at the prison.

        [¶4] On that same day, the court (Mallonee, J.) entered an ex parte order

granting the emergency application and permitting the immediate medication

of K. The court also ordered a hearing be held on the original application

within ten days and provided notice to K. of the scheduled hearing. See 34-A

M.R.S. § 3049(4).


    1Pursuant to 34-A M.R.S. § 3049(1)(D) (2018), the initial recommendation for involuntary
medication must be supported by another professional “who is qualified to prescribe the
medication and who does not provide direct care to the person.”
                                                                                                   3

       [¶5] On August 8, 2019, the court (Billings, J.) held a hearing on the

Department’s application. During the Department’s examination of the prison

psychiatrist who signed the application, K.’s counsel objected to the

psychiatrist testifying about the second psychiatrist’s support for the

application because the second psychiatrist was not in court.                          The court

sustained the objection.           The court then granted, over K.’s objection, the

Department’s request for a continuance of the hearing in order to have the

supporting psychiatrist appear in court. The court continued the hearing until

August 12, 2019, and extended the original ex parte order to that same day.2

       [¶6] At the continued hearing, the court heard testimony from a third

prison psychiatrist, who testified in support of the original application,3 and

from the corrections officer whom K. had threatened. K. also testified and was

cross-examined by the Department. At the conclusion of the hearing, the

court found, by clear and convincing evidence, that the Department

demonstrated all of the statutory grounds required for the involuntary

medication of K.          See 34-A M.R.S. § 3049(1)(A)-(H).                 Based upon these

    2 The court originally sought to continue the hearing to the following day, August 9, 2019, but

K.’s counsel was not available to attend a hearing on that date. Notice of the continued hearing was
provided to K. on August 9, 2019.
   3 K.’s counsel objected to the psychiatrist’s testimony, arguing that the psychiatrist was not the
same person who had signed in support of the original August 1, 2019, application. The court
overruled the objection.
4

findings, the court granted the Department’s application and ordered the

involuntary medication of K. for a period of 120 days. See id. § 3049(5).

      [¶7] Four days later, K. timely appealed. See 34-A M.R.S. § 3049(2)(F);

M.R. App. P. 2B(c).

                                II. DISCUSSION

      [¶8]   K. contends that certain evidentiary and procedural errors

occurred at the involuntary treatment hearing. However, we will not address

these contentions unless K.’s appeal is justiciable. The Department argues

that the appeal is moot because K. is no longer at the mental health unit of the

Maine State Prison and the involuntary treatment order has now expired.

      [¶9] “When determining whether a case is moot, we examine whether

there remain sufficient practical effects flowing from the resolution of the

litigation to justify the application of limited judicial resources.” Anthem

Health Plans of Me., Inc. v. Superintendent of Ins., 2011 ME 48, ¶ 5, 18 A.3d 824

(alterations omitted) (quotation marks omitted). Generally, “we will not hear

an appeal when the issues are moot, that is, when they have lost their

controversial vitality, and [a] decision would not provide an appellant any real

or effective relief.” In re Involuntary Treatment of S., 2019 ME 161, ¶ 5, 221
A.3d 135 (quotation marks omitted).
                                                                                5

      [¶10] Here, without question, K.’s appeal is moot. K. is not presently at

the mental health unit of the Maine State Prison, is no longer subject to the

court’s August 12, 2019, involuntary treatment order, and has since been

found not competent to stand trial on the underlying criminal charges. As a

result, the issues raised in K.’s appeal “have lost their controversial vitality,

and [a] decision would not provide [the] appellant any real or effective relief.”
Id. (quotation marks omitted). Unless an exception to the mootness doctrine

applies, we must dismiss the appeal.

      [¶11] We recognize three exceptions to the mootness doctrine and may

consider an appeal that is moot if

      (1) sufficient collateral consequences will result from the
      determination of the questions presented so as to justify relief;
      (2) the appeal contains questions of great public concern that, in
      the interest of providing future guidance to the bar and public[,]
      we may address; or (3) the issues are capable of repetition but
      evade review because of their fleeting or determinate nature.

A.I. v. State, 2020 ME 6, ¶ 9, --- A.3d --- (quotation marks omitted). Although K.

contends that the “questions of great public concern” and “issues capable of

repetition” exceptions apply to this appeal, we are not persuaded that either

exception applies.

      [¶12] “When addressing the exception for questions of great public

concern, we examine whether the question is public or private, how much
6

court officials need an authoritative determination for future rulings, and how

likely the question is to recur.” A.I., 2020 ME 6, ¶ 11, --- A.3d --- (quotation

marks omitted).     In K.’s appeal, we agree that the involuntary medical

treatment of inmates in the State’s correctional facilities, generally, is a matter

of “great public concern.” However, our consideration of the issues raised by

K. regarding evidentiary and procedural errors during the involuntary

treatment proceeding are unlikely to provide “an authoritative determination

for future rulings,” id. (quotation marks omitted), as these issues “relate more

directly to the private interests of an individual in unique circumstances,”

In re Involuntary Treatment of S., 2019 ME 161, ¶ 9, 221 A.3d 135 (quotation

marks omitted).

      [¶13] Nor are the issues presented in this appeal ones that “may be

repeatedly presented to the trial court, yet escape review at the appellate level

because of [their] fleeting or determinate nature.” Id. ¶ 11 (quotation marks

omitted). In similar involuntary treatment proceedings, we have recognized

that, “when there is a clearly looming issue of mootness, the best practice is to

move for expeditious appellate review.” In re Steven L., 2017 ME 5, ¶ 9, 153
A.3d 764 (quotation marks omitted). Here, K. did not move for an expedited

appellate review before the expiration of the court’s August 12, 2019,
                                                                                 7

involuntary treatment order. Further, this is not a case where the issues

raised by K. are before us for a second time. See id. ¶ 10 (applying the issues

capable of repetition exception when the “specific issues” were presented to

us on appeal for a second time).

        [¶14] Therefore, we conclude that neither exception to the mootness

doctrine applies and decline to reach the merits of the issues raised in K.’s

appeal.

        The entry is:

                           Appeal dismissed.



Jeremy Pratt, Esq. (orally), and Ellen Simmons, Esq., Camden, for appellant K.

Aaron M. Frey, Attorney General, and Kimberly L. Patwardhan, Asst. Atty. Gen.
(orally), Office of the Attorney General, Augusta, for appellee Department of
Corrections


Knox County Superior Court docket number MH-2019-8
FOR CLERK REFERENCE ONLY